    Case 14-28931       Doc 77      Filed 01/07/19 Entered 01/07/19 07:25:09                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 28931
                                                CHAPTER 13
Peace A Ezirim
                                                JUDGE DONALD R CASSLING

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: CALIBER HOME LOANS



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

4          5        XXXXXX1026                                $30,223.56       $30,223.56 $30,223.56

Total Amount Paid by Trustee                                                                $30,223.56


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-28931          Doc 77    Filed 01/07/19 Entered 01/07/19 07:25:09              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-28931-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 4th day of January, 2019.


Debtor:                                         Attorney:
Peace A Ezirim                                  LEGAL DEFENDERS PC
1628 W. Touhy #303                              70 W MADISON # 1400
Chicago, IL 60626                               CHICAGO, IL 60602
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
CALIBER HOME LOANS                              CALIBER HOME LOANS INC
13801 WIRELESS WAY                              % FREEDMAN ANSELMO
PO BOX 24330                                    LINDBERG LLC
OKLAHOMA CITY, OK 73124-0330                    1771 W DIEHL RD #120
                                                PO BOX 3228
                                                NAPERVILLE, IL 60566

Mortgage Creditor:                              Creditor:
CALIBER HOME LOANS                              Caliber Home Loans
13801 WIRELESS WAY                              PO Box 24610
PO BOX 24330                                    Oklahoma City, OK 73124
OKLAHOMA CITY, OK 73124-0330

Mortgage Creditor:                              Mortgage Creditor:
MIDFIRST BANK                                   CALIBER HOME LOANS INC
% SHAPIRO KREISMAN & ASSOC                      % PIERCE & ASSOCIATES PC
LLC                                             1 NORTH DEARBORN #1300
2121 WAUKEGAN RD #301                           CHICAGO, IL 60602
BANNOCKBURN, IL 60015

Mortgage Creditor:
MANLEY DEAS KOCHALSKI LLC
PO BOX 165028
COLUMBUS, OH 43216-5028

ELECTRONIC SERVICE - United States Trustee


Date: January 04, 2019                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
